Case 1:21-mj-00193-ZMF Document 6 Filed 02/04/21 Page 1 of 1

“AO 442 (Rev. 11/11) Arrest Warrant

 

 

 

dQ? Pep _ '
for the (HL PER Lh pp o: Is
District of Columbia Pury
SPOUT Y Chi Ri BM
United States of America Case: 1:21-mj-00193 ~
v. ) Assigned to: Judge Faruqui, Zia M
: ) Assign Date: 2/2/2024 .
Ryan Scott Zink ) Description: COMPLAINT WARREST WARRANT
)
)
)
Defendant

ARREST WARRANT

To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Ryan Scott Zink ;
who is accused of an offense or violation based on the following document filed with the court:

} Indictment O Superseding Indictment © Information © Superseding Information { Complaint
Probation Violation Petition O Supervised Release Violation Petition {Violation Notice (1 Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1512(c)(2) - Obstruction of an Official Proceeding
18 U.S.C. § 1752 (a)(1) and (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority and engages in any act of physical violence against any person or property in any restricted building or grounds

6 Dp. 2021.02.02
Hees

19:20:45 -05'00'

Issuing officer's signature

Date: 02/02/2021

 

 

City and state: Washington, D.C. Zia M. Faruqui, U.S. Magistrate Judge

Printed name and title

 

Return

This warrant was received on (date) /> (ete f , and the person was arrested on (date) # f 7 fot E 2F

at (cityand state) ow BE ky PCA AS

Date: * f vs og f tin fo &. foot )
a Arresting «bie

 

 

 

 

eF'§ signature
Vethrg J 2, Avarfe, Spcecie/
Printed name and title”

 

 

As ney

 

 
